Exhibit 10.15

Summary Sheet of Director Compensation

 

1. Board of Directors

 

Annual Retainer – Chairman

   $ 75,000

Annual Retainer – Member

   $ 45,000

In-person meeting fee

   $ 2,500

Telephone meetings

   $ 2,000

 

2. Audit Committee

 

Annual Retainer – Chairman

   $ 12,000

Meeting fee (In Person or Telephone)

   $ 1,500

 

3. Compensation Committee

 

Annual Retainer – Chairman

   $ 6,000

Meeting fee (In Person or Telephone)

   $ 1,500

 

4. Nominating and Corporate Governance Committee

 

Annual Retainer – Chairman

   $ 6,000

Meeting fee (In Person or Telephone)

   $ 1,500

If a director is the chairman of more than one committee, he or she would
receive a retainer for each such committee. In addition to the compensation set
forth above, board members are reimbursed for reasonable travel expenses
incurred in connection with their attendance at a board or committee meeting.